          Case 1:18-cv-08858-AJN Document 66 Filed 03/25/20 Page 1 of 1

                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                        420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                 T: 212.792-0046 • E: Joshua@levinepstein.com

                                                                                       March 25, 2020

Via Electronic Filing
The Honorable Magistrate Judge Robert W. Lehrburger
U.S. District Court Southern District of New York
500 Pearl St
New York, NY 10007

               Re:     Basurto et al v. Eda Food Inc. et al - Request for Extension
                       Case No.: 1:18-cv-08858-AJN

Dear Honorable Judge Lehrburger:

        This law firm represent the Defendants Eda Food Inc., Karena Foods Inc. and Gary Tulsiani
(collectively, the “Defendants”) in the above-referenced action.

        Pursuant to Your Honor’s Individual Motion Practice Rules I(A) and I(F), this letter
respectfully serves to request that the telephonic settlement conference currently scheduled for
April 1, 2020 at 9:30 a.m. be adjourned sine die, until it is reasonably practical to schedule an in-
person settlement conference.

       This is the first request of its kind, and is made on consent of Plaintiff’s counsel.

       The basis of the request is that the COVID-19 crisis has decimated Defendants’ restaurant
business. As a result of the unprecedented economic fallout of the COVID-19 crisis, Defendants
need time to assess their financial wherewithal on a going forward basis.

       In light of the foregoing, Defendants respectfully request that the telephonic settlement
conference currently scheduled for April 1, 2020 at 9:30 a.m. be adjourned sine die, until it is
reasonably practical to schedule an in-person settlement conference.

       Thank you, in advance, for your time and attention.

                                                 Respectfully submitted,
                                                       LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                       By: /s/ Joshua D. Levin-Epstein
                                                           Joshua Levin-Epstein
                                                           420 Lexington Avenue, Suite 2525
                                                           New York, NY 10170
                                                           Tel.: (212) 792-0046
                                                           Attorneys for Defendants
Cc: Plaintiffs’ counsel (via ECF)
